              Case 20-02010               Doc       Filed 04/15/20          Entered 04/15/20 15:19:24                        Desc Main
                                                        Document            Page 1 of 3
Fill in this information to identify the case:

Debtor 1                  Tina Guider aka Tina Houston-Guider
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                   Northern          District of      Illinois
                                                                                          (State)

Case number             20-02010

Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                              12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:        The Bank of New York Mellon, F/K/A The Bank of New                   Court claim no. (if known):   10
                               York as trustee for registered Holders of CWABS, Inc.,
                               Asset-Backed Certificates, Series 2004-5

      Last 4 digits of any number you use to
      Identify the debtor’s account:                 6495

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: _____/_____/_____



 Part 1:              Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
 approved an amount, indicate that approval in parentheses after the date the amount was incurred.

          Description                                                      Dates incurred                                     Amount
 1.       Late Charges                                                                                                (1)
 2.       Non-sufficient funds (NSF) fees                                                                             (2)
 3.       Attorney Fees                                                    $300.00 01/28/20 (Plan Review);            (3)     $300.00
 4.       Filing fees and court costs                                                                                 (4)
                                                                           $650.00 04/01/20 (Proof of
 5.       Bankruptcy/Proof of claim fees                                   Claim);                                    (5)     $650.00
 6.       Appraisal/Broker’s price opinion fees                                                                       (6)
 7.       Property inspection fees                                                                                    (7)
 8.       Tax Advances (non-escrow)                                                                                   (8)
 9.       Insurance advances (non-escrow)                                                                             (9)
          Property preservation expenses.
 10.      Specify:________________                                                                                    (10)
          Other.
 11.      Specify:_____________________________________                                                               (11)
          Other.
 12.      Specify:_____________________________________                                                               (12)
          Other.
 13.      Specify:_____________________________________                                                               (13)
          Other.
 14.      Specify:_____________________________________                                                               (14)

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1




 Official Form 410S2                           Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 1
            Case 20-02010                 Doc         Filed 04/15/20             Entered 04/15/20 15:19:24               Desc Main
                                                          Document               Page 2 of 3

Debtor 1               Tina Guider aka Tina Houston-Guider                                Case number (if known)   20-02010
                      First Name      Middle Name       Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ Grant Simmons                                                        Date        4/15/2020
                        Signature



Print                   Grant Simmons                                                            Title      Attorney for Creditor
                        First Name          Middle Name             Last Name



Company                 Codilis & Associates, P.C.


Address                 15W030 North Frontage Road, Suite 100
                        Number         Street

                        Burr Ridge                        IL             60527
                        City                               State         ZIP Code



Contact phone           (630) 794-5300                                                           Email      ND-Two@il.cslegal.com

                                                                                                                                     File #14-20-00946




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                            page 2
         Case 20-02010             Doc     Filed 04/15/20   Entered 04/15/20 15:19:24       Desc Main
                                               Document     Page 3 of 3
B 10 (Supplement 2) (12/11)




                                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on April 15, 2020 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on April 15, 2020.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
through ECF
Tina Guider aka Tina Houston-Guider, Debtor(s), 16773 Hazelwood Drive, Plainfield, IL 60586
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Grant Simmons


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
 C&A File #14-20-00946

NOTE: This law firm is a debt collector.
